Wilson, Judge:
This appeal for reappraisement relates to certain binoculars and cases exported from Japan and entered at the port of San Francisco.
Stipulated facts, upon which the case has been submitted, establish that the proper basis of appraisement of the involved merchandise is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory values were the following unit price, plus the proportionate cost of packing, as invoiced:
Item Binoculars Case
7 x 35 coated $11.72 $2
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent, the appeal is dismissed.
Judgment will be entered accordingly.